Citation Nr: 0637476	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

In January 2004, the RO granted the claim of entitlement to 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective September 2003.  The RO 
denied the claim of entitlement to service connection for 
hypertension.  The veteran properly appealed the assignment 
of the initial rating for hearing loss and the denial of 
service connection for hypertension.  

The Board notes that the RO also granted the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD)  and assigned a 50 percent disability rating, 
effective July 2003, and the claim of entitlement to service 
connection for tinnitus and assigned a 10 percent disability 
rating, effective September 2003.  These claims, however, are 
not currently on appeal before the Board.  

A review of the veteran's Substantive Appeal (VA Form 9) 
shows that he requested a Travel Board hearing before a 
member of the Board.  The April 2006 Report of Contact shows 
that the veteran withdrew his request for the hearing.  Thus, 
the  Board concludes that the veteran has withdrawn his 
request for a Board hearing and there is no additional 
development necessary with respect to the hearing request.  

In October 2006, the veteran's representative raised the 
issue of whether the veteran's service-connected PTSD 
aggravates the nonservice-connected hypertension disease.  
The RO has not addressed this raised issued.  Therefore, the 
matter is referred to the RO for the appropriate action.  




FINDINGS OF FACT

1.  The evidence of record shows that the veteran's hearing 
impairment is equivalent to a numeric designation of I for 
the right ear and a numeric designation of I for the left 
ear; the veteran's bilateral hearing loss is manifested by 
level I hearing impairment.  

2.  The service medical records do not include evidence which 
tends to show that the veteran suffered from hypertension 
during his period of service and the first evidence of 
hypertension is dated many years after service.  

3.  The post-service medical evidence shows that the veteran 
is currently diagnosed as having hypertension; however, there 
is no medical evidence which tends to establish a 
relationship between hypertension and the veteran's period of 
service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an initial 
(compensable) rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's period of service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished as it pertained to the veteran's claim of 
service connection by way of an October 2003 notice letter.

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
entitlement to service connection for hypertension and 
entitlement to an initial (compensable) rating for bilateral 
hearing loss is not warranted.  Consequently, no disability 
rating or effective date will be assigned; therefore, while 
he was not notified of the evidence pertinent to these 
elements, there is no possibility of any prejudice to the 
veteran.  

In October 2003, the veteran was informed of the requirements 
that are necessary to substantiate the claim of entitlement 
to service connection for hypertension, and in a July 2005 
notice letter, the veteran was informed of the evidence 
necessary to substantiate the service connection claim and 
the claim of entitlement to an increased rating for bilateral 
hearing loss.  

The Board initially concludes that the discussions contained 
in the two notice letters complied with VA's duty to notify 
the veteran.  For example, the veteran was expressly informed 
of the evidence necessary to substantiate the claims; he was 
informed of the responsibilities imposed upon him and VA 
during the claims process; he was informed of the evidence 
that VA received in connection with the claims; and he was 
informed of where to send the information and how to contact 
VA if he had questions or needed assistance.  The veteran was 
also informed of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
also told, in essence, to submit all evidence he had in his 
possession that was relevant to the claims.  

The record also reflects that the veteran's service medical 
records, non-VA medical treatment records, and VA examination 
reports have been obtained and associated with the claims 
file.  The veteran has not identified any other obtainable 
medical records or evidence pertinent to the claims.  The 
Board is similarly unaware of any outstanding obtainable 
evidence.  Therefore, the Board is satisfied that the VA has 
complied with the duty to assist requirements.  

II.  Analysis

The veteran essentially maintains that he is currently 
diagnosed as having hypertension and that there is a 
relationship between the diagnosis of hypertension and his 
period of service.  The veteran also maintains that he is 
entitled to an increased (compensable) rating for bilateral 
hearing loss.  

Entitlement to Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records do not include evidence which 
shows that the veteran was diagnosed as having hypertension 
during his period of service.  The January 1969 service 
enlistment examination report does not include findings of 
hypertension; the clinical evaluation of the veteran's heart 
was normal.  The blood pressure reading revealed systolic 
pressure of 120 and diastolic pressure of 80.  

The July 1971 service separation examination report does not 
include findings of hypertension; the clinical evaluation of 
the veteran's heart was normal.  The blood pressure reading 
revealed systolic pressure of 138 and diastolic pressure of 
78.  
The July 1970 Report of Medical History shows that the 
veteran indicated that he did not have high blood pressure.  

The pertinent post-service medical evidence includes medical 
records from W. B. Harden, M.D. F.A.C.P.; medical records 
from Q. Raza. M.D.; laboratory reports from LabCorp; medical 
records from Bluefield Internal Medicine; and a VA 
examination report, dated in November 2003.  

At the outset, the Board notes that the veteran was diagnosed 
as having hypertension more than one year following his 
separation from service.  Thus, presumptive service 
connection is not warranted under 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the requirements for entitlement to 
service connection for hypertension, on a direct basis, have 
not been met.  Service medical records do not include a 
diagnosis for hypertension.  

The aforementioned post-service medical records reveal that 
the first medical evidence of the veteran's diagnosis of 
hypertension is dated in October 1990, many years after 
service and there is no medical opinion of record which tends 
to establish a relationship between the diagnosis of 
hypertension and the veteran's period of service.  
Accordingly, the requirements for entitlement to service 
connection for hypertension on a direct basis have not been 
met.  

The Board does not doubt the sincerity of the veteran's 
belief that there is in fact a relationship between the 
current diagnosis of hypertension and the veteran's period of 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In the absence of a medical opinion which tends to establish 
a relationship between the diagnosis of hypertension and his 
period of service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hypertension.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Increased (compensable) Rating for 
Bilateral Hearing Loss

This appeal stems from the assignment of an initial rating 
from the grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (Distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition. In the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

Evaluations for hearing loss range from noncompensable to 100 
percent, based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second, or Hertz.  
To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes 11 auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85 (2006).  

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone 
audiometric test.  See 38 C.F.R. § 4.85(a) (2006).  

The veteran submitted a hearing evaluation report from Joy 
Mining Machinery, dated in July 2002.  The report does not 
include speech recognition scores using the Maryland CNC.  
Thus, the report is inadequate for rating purposes.

The November 2003 VA audio examination report reveals that 
the veteran complained of decreased hearing.  The puretone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
5
10
30
50
24
LEFT
5
15
55
55
33







The Maryland CNC speech recognition score was 92 percent for 
the right ear, and 92 percent for the left ear.  The summary 
of the audiologic test results show hearing acuity within 
normal limits from 250 to 2000 Hertz (Hz), with a mild 
sensorineural hearing loss at 3000 and 6000 Hz, and moderate 
at 4000 Hz.  The left ear reveals hearing acuity that is 
within the normal limits from 250 to 2000 HZ, with a moderate 
sensorineural hearing loss at 3000 to 4000 Hz, and mild at 
6000 and 8000 Hz.  Word recognition was bilaterally good with 
no evidence of rollover.  

The Board determines that the veteran's bilateral hearing 
loss does not meet the criteria for the next higher 
(compensable) rating of 10 percent.  The results of the 
November 2003 VA audiologic examination are equivalent to a 
numeric designation of I for the right ear and a numeric 
designation of I for the left ear.  A noncompensable 
evaluation is warranted when these values are applied to 
Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  

Under 38 C.F.R. § 4.86 the use of Table VI A is required when 
the pure tone threshold at 1000, 2000, 3000, and 4000 Hz is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  The rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI A, whichever results in the higher numeral.  This 
regulation, however, is not applicable to the veteran's 
claim, as the audiologic findings do not meet the required 
pure tone thresholds.  See 38 C.F.R. § 4.86, Table VI.  

The Board finds concludes that the preponderance of the 
evidence is against the claim of entitlement to an increased 
(compensable) rating for bilateral hearing loss.  38 U.S.C.A. 
§ 1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


